Earl Warren: Mr. Howland, you may proceed.
Alden B. Howland: May it please the Court. At the time of the recess, I was discussing the fact that there was complete absence of any evidence in this record that would justify the conclusion that the operations of Rock Island Motor Transit Company had in anyway been harmful to the so-called independent motor carriers. Now, that is demonstrated in a number of ways. First, it appears without dispute in this record that all of the independent motor carriers in the area have increased their traffic in the 10 years or nine years immediately preceeding the hearing at a much greater rate than have the -- then has Rock Island Motor Transit Company. The Rock Island Motor Transit Company has an increase of roughly 50% in its gross volume of tonnage handled during that period, whereas some of the competitors who are appellants here in this case have increased the volume of revenues and tonnage handles by as much 300%. And we think that, quite inclusively, demonstrates that there's no basis for the claim that the operations of Rock Island Motor Transit Company while they were conducted on a nonrestricted basis were predatory in nature or in any manner that it interfered with the logical development of the motor carriers. Now, it also appears in this record and there is no dispute about that fact and no evidence to the contrary that during the time since the Rock Island Motor Transit acquired the White Line routes that Rock Island Motor Transit has cooperated with motor carriers. Some of its officers and employees have served on the rate bureaus. They have participated in the motor carrier organizations and have been highly regarded by the other motor carriers, some of whom are appellants in this case. And there's not syllable of evidence to the contrary. Now, I believe it was Mr. Justice Harlan who propounded it to Mr. Ginnane, a question as to whether there was anything in the briefs that indicated the extent to which the Commission, in prior cases, had granted unrestricted motor carrier authority to rail subsidiaries. At pages 17 and 18 of our brief, we set forth, I believe, its 12 separate instances beginning with the Santa Fe Trail Stages case and including St. Andrews Bay down to the Southern Pacific control of Pacific Motor Trucking purchase of Lowa Trucking Company in which the Commission said that because of the circumstances that were disclosed in the particular record that they found it unnecessary to impose any restrictions upon the operations of rail subsidiaries. Now, as cited, there are two cases in which Rock Island Motor Transit itself was granted unrestricted authority. One, being a short route between Wellman and Iowa, City of Iowa serving, I believe, two intermediate points and one between Clinton Davenport and Muscatine, Iowa which were rail routes -- rail points and as to which in an -- in a -- an acquisition case. The -- no conditions were imposed. We have had other instances such as the Atlantic Motor Freight case which was not reported in the MCC reports of the Commerce Commission where no restriction -- restrictions were imposed.
Earl Warren: Mr. Howland, I wonder I might ask, why -- why there's a new proceeding initiated here rather than to pursue a modification that the longstanding orders that have -- had been made in this case.
Alden B. Howland: Well, frankly, it was the dealing of those who were handling the matter, including myself, that there would probably be a greater degree of evidence admissible and a greater flexibility in the -- in the showing that we wanted to make if we proceeded under Section 207. And I think as I recall that there was a suggestion or two from the Commission staff that we might as well open the whole thing up. And it was upon that basis that we filed an application first in accordance with the restriction which had been imposed to 5000 pounds maximum weight limitation and later we amended that when we found that through practical experience that it was unworkable and it was not serving the communities to which the Rock Island Motor Transit had the only operating authority. Now, just one for the -- have I answered your question?
Earl Warren: Yes you did.
Hugo L. Black: Supposed they had none of the application filed immediately after the approval of the acquisition and you had filed a new application from the 207 do you have that written down and get changed right away?
Alden B. Howland: Well, I don't think that the -- that you can circumvent the provisions of Section 5 (2) (b), I think, that it's absolutely necessary that the Commission make the finding that is set forth there. But I say that the Commission in its discretion having made that finding, having approved the acquisition, the extent of the limitations or restrictions which are to be imposed, if any, is a matter, I believe, within the sound discretion of the Commission and where the evidence --
Hugo L. Black: Did they make the finding under 5 (2) (b)?
Alden B. Howland: They made the findings in 1938, all findings required. And they made additional findings, of course, in 1954, when they ordered that certificate issue. The certificate has not yet been issued to us.
Hugo L. Black: Do you consider they'd take the provisions and still rely on the findings they've made in acquisition as to the requirements there or do you -- it is your position that it has the right to make -- entirely use -- entirely use of advance or for general purpose (Inaudible) -- without making findings.
Alden B. Howland: Well, my feeling is that having once made the requisite findings that are required by 5 (2) (b) that the acquisition case is then -- if that's all that is necessary but that from then on that the matter is within the sound discretion of the Commission under the general powers and under the statute itself. But they -- they made all the requisite findings in 1938. And as has been pointed out, we operated for 13 years without restrictions but with that reserved right might --
Felix Frankfurter: I'm not going to ask you a question if (Inaudible) that answer. Your answer to the Chief Justice that were reasons for not moving in for modifications from 1938 certificate, is that right?
Alden B. Howland: My answer was that it was the feeling of counsel --
Felix Frankfurter: That you wanted to (Voice Overlap) --
Alden B. Howland: -- including my own that perhaps the -- there could be a broader inquiry, perhaps.
Felix Frankfurter: If this were an -- since this was a new proceeding and I don't quite follow except you need t to file with the Commission for third judicial notice at a court and things by which you'd translate judicial notice and I don't quite follow that they can make an order in 19, whatever this was made. Whether 1954, 1955?
Alden B. Howland: 1954.
Felix Frankfurter: 1954 on the basis of finding made in 1938, the presupposition of which of -- of such statement, of such a position being that the findings of 1938 hold from 1954.
Alden B. Howland: Well, the acquisition was complete and the certificate was issued.
Felix Frankfurter: Well, I understand that they -- that exact -- determine the basis of the acquisition in 1938 --
Alden B. Howland: Yes.
Felix Frankfurter: -- and I understand whatever is necessary for 1938 was established.
Alden B. Howland: That's right.
Felix Frankfurter: My question is if you wanted something new and different in 1954 and brought a new proceeding to that end whether the new proceeding must not furnish new finding even though the Commission may find on a scrutiny on a quick reconnaissance that the positions haven't changed. But if you say --
Alden B. Howland: Well --
Felix Frankfurter: -- they've already found in 1938, the implication of that is that those conditions must have continued.
Alden B. Howland: Well, they have found upon additional evidence that under the conditions which existed in 1951 and 1952 that the removal of the previously imposed restriction of 1951 was clearly justified.
Felix Frankfurter: Well, I --
Alden B. Howland: That I, of course --
Felix Frankfurter: Then -- then your answer is that the -- the certificate that was granted and the lifting of the restriction was not bases on the record made in 1938. It was made on a -- on a record made in 1954.
Alden B. Howland: Absolutely.
Felix Frankfurter: That's why, I didn't understand your answer, I think, it was Justice Brennan that -- oh, they found all this things in 1938, they didn't have to bother again. I don't follow that. These things --
Alden B. Howland: Well --
Felix Frankfurter: -- seem what? In order to sustain this order in 1952, it must be based on a state of affair in existence in 1954 --1952, would you agree to that?
Alden B. Howland: I think that is sound. Yes, I agree.
Felix Frankfurter: So therefore, I must I -- I can only go to this record to find out whether the certificate is well founded and rooted on fact established in 1952 and the other two that ought -- what was true in 1938 including excluded 1952.
Alden B. Howland: Well, we have an abundant record to support that.
Felix Frankfurter: Very well, if you have that. But that's a very different thing to say the stuff 1938 they didn't have to bother again. I didn't understand that defined in injunction with your statement to Chief Justice that you should (Voice Overlap) --
Alden B. Howland: Well --
Felix Frankfurter: -- proceeding.
Alden B. Howland: Perhaps that's based on my concept of the fact that the 5 (2) (b) applies only to an acquisition proceeding and that the --
Felix Frankfurter: Well, the main argument, I follow is that we may understand that answer. That's what the answer as the record shows.
Alden B. Howland: Are there further questions? If the Court please, I see my time has expired and I thank you.
Earl Warren: Very well --